Title: From George Washington to Charles Mynn Thruston, 10 August 1794
From: Washington, George
To: Thruston, Charles Mynn


               
                  Dear Sir,
                  German Town [Pa.] Augt 10th 1794(Private)
               
               Your favor of the 21st of June came duly to hand. For the communications contained in it, I thank you; as I shall do for any other that is interesting to the Community and necessary for me to be informed of.
               That there should exist in this country such a spirit as you say pervades the people of Kentucky (and which I have also learnt through other channels) is, to me, matter of great wonder; and that it should prevail there, more than in any other part of the Union is not less surprising to those who are acquainted with the exertions of the General government in their favor. But it will serve to evince whensoever, and to whomsoever facts are developed (and they are not unknown, at this moment, to many of the principal characters in that State) that there must exist a pre-disposition among them to be dissatisfied under any circumstances, and under every exertion of government (short of a war with Spain which must eventually involve one with Great Britain) to promote their welfare.
               The protection they receive, and the unwearied endeavours of the General government to accomplish (by repeated & ardent remonstrances) what they seem to have most at heart—viz.—the navigation of the Mississipi, obtains no credit with them, or what is full as likely, may be concealed from them or misrepresented by those societies who under specious colourings are spreading mischief far & wide either from real ignorance of the measures pursuing by the government, or from a wish to bring it, as much as they are able, into discredit—for what purposes, every man is left to his own conjectures.
               That similar attempts to discontent the public mind have been pra<c>ticed with too much success in some of the Western Counties of this State you are, I am certain, not to learn. Actual rebellion against the Laws of the United States exist at this moment notwithstanding every lenient measure which could comport with the duties of the public Officers have been exercised to reconcile them to the collection of the taxes upon spirituous liquors and Stills—What may be the consequences of such violent & outrageous proceedings is painful in a high degree even
                  
                  in contemplation—But if the Laws are to be so trampled upon—with impunity—and a minority (a small one too) is to dictate to the majority there is an end put, at one stroke, to republican government; and nothing but anarchy and confusion is to be expected thereafter; for some other man, or society, may dislike another Law & oppose it with equal propriety until all Laws are prostrate and every one (the strongest I presume) will carve for himself. Yet, there will be found persons I have no doubt, who although they may not be hardy enough to justify such open opposition to the Laws will, nevertheless, be opposed to coercion even if the proclamation and the other temperate measures which are in train by the Executive to avert the dire necessity of a resort to arms, should fail.  How far such people may extend their influence—and what may be the consequences thereof is not easy to decide; but this we know, that it is not difficult by concealment of some facts, & the exageration of others, (where there is an influence) to biass <a> well-meaning mind—at least for a time—truth will ultimately prevail where pains is taken to bring it to light.
               I have a great regard for Genl Morgan, and respect his military talents, and am persuaded if a fit occasion should occur no one would exert them with more zeal in the service of his country than he would. It is my ardent wish however that this Country should remain in Peace as long as the Interest honour & dignity of it will permit—and its laws, enacted by the Representatives of the People freely chosen shall obtain—With much esteem—I am, Dear Sir Your Obedt Hble Servt
               
                  G. Washington
               
            